 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                      No. 2:98-CR-00431-KJM
11                     Plaintiff,
12           v.                                      ORDER
13    JOHN WESLEY JINGLES,
14                     Defendant.
15

16                 In light of the mandate from the Ninth Circuit Court of Appeals, ECF No. 435,

17   the court hereby AMENDS the previously amended judgment entered against defendant John

18   Wesley, ECF No. 288, as follows:

19                 1. On page two of the amended judgment, the reference to 21 U.S.C. § 846 and

20                    the words “conspiracy to” in regard to count numbers 21 and 22 are deleted.

21                 2. On page four of the amended judgment, the term of supervised release is

22                    amended to reflect the terms that the sentencing court imposed on each count

23                    of conviction during its oral pronouncement of sentence: specifically, “Upon

24                    release from imprisonment, the defendant shall be on supervised release for a

25                    term of 60 months on each of counts 2, 21, 22 and 48 months on each of

26                    counts 5, 11 through 14, 23 through 29, 35, and 36 months on each of counts

27                    37, 38, 42 through 45, 47 through 49 all to be served concurrently for a total

28                    term of 60 months.”
                                                     1
 1                 3. Finally, on page six of the amended judgment, the criminal monetary penalties
 2                    are amended to reflect the interest requirement on the $1,000,000 fine is
 3                    waived.
 4                 The Clerk of Court is directed to prepare a second amended judgment for filing as
 5   promptly as possible, with the judgment’s effective date retroactive to the date of original
 6   sentencing.
 7                 IT IS SO ORDERED.
 8   DATED: September 27, 2019.
 9

10
                                                    UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
